Appellee Florence delivered to the Marshall  East Texas Railway Company, the other appellee, a car load of lumber to be carried by said railway company over its line of road from Rhonesboro to East Winnsboro, and by appellant over its line of road from East Winnsboro to Como. The shipment was covered by a through bill of lading issued by the Marshall East Texas Railway Company. In accordance with Florence's instructions, and as provided for in the contract, when the car of lumber reached East Winnsboro, it was delivered by the Marshall  East Texas Railway Company to a mill company to be planed. After the last-named company had planed it, the lumber was reloaded by said mill company on a car set by appellant on its track for the purpose, and several hours after it was reloaded on the car was destroyed by fire. Appellee sued both said railway companies, and recovered judgment against them for the sum of $225, the value of the lumber. The Marshall  East Texas Railway Company, claiming that it had discharged its duty under the contract, and that the lumber was destroyed while it was in the possession of appellant, prayed, in the event of a recovery against it by plaintiff, that it have judgment over against appellant for the amount of such recovery by plaintiff against it. The court rendered judgment against appellant in favor of said Marshall  East Texas Railway Company in accordance with its prayer. Of the assignments in its brief appellant is entitled, under rule 24 for the government of Courts of Civil Appeals (142 S.W. xii), to have considered only those which question the sufficiency of the testimony to support the judgment in favor of Florence against it. We have considered the testimony, and are of the opinion it was amply sufficient to support the judgment. Therefore it is affirmed.